                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 EDRYCK DANTE MOONEY                      )
                                          ) No. 3:19-cv-655
 v.                                       ) JUDGE TRAUGER
                                          )
 UNITED STATES OF AMERICA                 )

                                              ORDER
        The defendant has filed a Motion for Imposition of a Reduced Sentence. The

government joins in that motion. The defendant’s motion has merit and, therefore, is

GRANTED. In accordance with the agreement of the parties, the Court vacates Mooney’s

convictions under 18 U.S.C. § 924(c), which are Counts 5, 12, 19, and 15. Furthermore, the

court imposes a sentence of 210 months on each of the remaining counts, which are Counts 1, 2,

3, 4, 6, 7, 8, 9, 14, 15, 16, 17, 21, 22, 23, 24, and 26. The Court orders each of those sentences to

run concurrently. The Court orders that the custodial sentences be followed by concurrent terms

of 3 years of supervised release.

        The Court adds the following special conditions to the conditions of supervised release

(Special Conditions numbers 2 and 3 supplement the original judgment’s Special Condition

number 4):

1.      The defendant shall be on home detention for 90 days of supervision beginning as soon
as practicable from time of release from custody. While on home detention, the defendant is
required to remain in his residence at all times except for approved absences for gainful
employment, community service, religious services, medical care, educational or training
programs, and such other times as may be specifically authorized by the United States Probation
Office. Electronic monitoring may be used to monitor your compliance with home detention at
the discretion of the United States Probation Office. The defendant shall pay all or part of the
cost of any monitoring system if the United States Probation Office determines the defendant has
the financial ability to do so.

2.     The defendant shall not associate with anyone known to the defendant to be a member of
the Bloods Gang and others known to the defendant to be participants in the Bloods Gang's
criminal activities, with the exception of the defendant's family members. The defendant may not



      Case 3:19-cv-00655 Document 12 Filed 04/17/20 Page 1 of 2 PageID #: 44
wear, display, use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets,
shoes, or any other clothing that defendant knows evidence affiliation with the Bloods Gang, and
may not display any signs or gestures that defendant knows evidence affiliation with the Bloods
Gang.

 3.   As directed by the Probation Officer, the defendant shall not be present in any area
known to the defendant to be a location where members of the Bloods Gang meet or assemble.

       Finally, in the original judgment, the Court previously imposed a condition regarding

drug use and drug testing. That condition is replaced by the following special condition.

The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
submit to one drug test within 15 days of release from custody and at least two periodic drug
tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.


       It is so ORDERED.

       ENTERED this __
                    17thday of ________________,
                                  April          2020.


                                             ALETA A. TRAUGER
                                             U.S. District Judge




                                                2

    Case 3:19-cv-00655 Document 12 Filed 04/17/20 Page 2 of 2 PageID #: 45
